DUCKER, JUDGE:
The facts as stipulated by and agreed to by the parties are that on September 12, 1973 in the widening of the State Highway Route No. 7 in McDowell County by the crew of the West Virginia Department of Highways, it was necessary where a slip had occurred to drill into solid rock and “shoot it off” to widen the road, and in doing so a rock about three inches in diameter flew' loose and went down over the bank and through the roof of the trailer home of the claimant’s insured, Cody Mullins. The resulting damage in the amount of $89.87 is admitted by respondent as having been so caused by it as well as being fair and reasonable.
As the claim is based on respondent’s negligence, the Court awards the claimant the amount alleged.
Award of $89.87.